UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2007 Legacy Reserves LP (Exact name of registrant as specified in its charter) Delaware 1-33249 16-1751069 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 303 W. Wall, Suite 1400 Midland, Texas 79701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (432) 689-5200 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On May 15, 2007 Legacy Reserves LPwill makea presentation at the A.G. Edwards Yield Conference in New York, New York. The slides presented at the conference are being furnished as Exhibit 99.1 to this current report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Exhibit 99.1 Presentation to the A.G. Edwards Yield Conference, May 15, 2007,by Legacy Reserves LP. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEGACY RESERVES LP By: Legacy Reserves GP, LLC, its general partner Date: May 15, 2007 By: /s/Steven H. Pruett Steven H. Pruett President, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Presentation to the A.G. Edwards Yield Conference,on May 15, 2007,by Legacy Reserves LP.
